Order entered October 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00748-CV

                         PARALLEL NETWORKS, LLC, Appellant

                                               V.

                             JENNER & BLOCK, LLP, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01146-E

                                           ORDER

        We DENY the October 9, 2013 motion of nonresident attorney Christopher C. Murray for

admission pro hac vice without prejudice to filing a motion that is accompanied by a motion of the

resident practicing Texas attorney with whom Mr. Murray shall be associated. See Tex. Rules

Govern. Bar Adm’n Rule XIX(b).


                                                      /s/   DAVID LEWIS
                                                            JUSTICE